Citation Nr: 1760473	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  09-00 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from May 10, 2012 forward.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1950 to February 1956.  He received a Combat Infantryman Badge, and Purple Heart Medal, among other decorations.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). In pertinent part, the rating decision granted service connection for PTSD and assigned an initial 10 percent rating, effective February 28, 2007.

In a June 2012 rating decision, the RO increased the PTSD evaluation to 30 percent effective July 2, 2008; and assigned a 50 percent rating effective May 10, 2012.

A September 2016 Board decision granted entitlement to an initial rating of 70 percent for PTSD from February 28, 2007, to February 11, 2011; a 100 percent rating for PTSD from February 11, 2011, to May 9, 2012; special monthly compensation (SMC) at the housebound rate from February 11, 2011, to May 9, 2012, and a 50 percent rating for PTSD from May 10, 2012. 

The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) with regard to the 50 percent rating. In a May 2017 Joint Motion for Partial Remand (JMPR) and May 2017 Court Order, the Board's decision with regard to the 50 percent rating for PTSD from May 10, 2012 was vacated and remanded for action consistent with the JMPR.

The JMR noted that the Veteran had abandoned the appeal with regard to entitlement to a rating in excess of 20 percent for a left arm sensory defect and an initial rating in excess of 70 percent for PTSD, from February 28, 2007, to February 11, 2011.

In August 2017, the Veteran's representative submitted a notice of disagreement with regard to a March 2017 rating decision that had denied increased ratings for bilateral hearing loss, residuals of a gunshot wound of the left arm, and osteomyelitis of the left arm the Board is deferring consideration of those issues while the RO prepares a statement of the case and Veteran has an opportunity to perfect an appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1. Since May 10, 2012, the Veteran's PTSD symptoms, including suicidal ideation, have caused deficiencies in most of the areas of work, school, family relations, judgement, thinking and mood.

2. The Veteran's service connected disabilities prevent gainful employment for which he would otherwise be qualified.


CONCLUSIONS OF LAW

1. Since May 10, 2012, the criteria for an evaluation of 70 percent for PTSD, but no higher, have been met. 38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411(2017).

2. Since May 10, 2012, the criteria for TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The assignment of a particular Diagnostic Code depends wholly on the fact of the particular case. Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or where symptoms are controlled by continuous medication. 38 C.F.R. § 4.130, DC 9411.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, DC 9411. The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment. 38 C.F.R. § 4.126 (b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996). A score of 11 to 20 indicates some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute). DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994). 

A score of 21 to 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends). Id.  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood. A score of 41 to 50 is assigned where there are "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id. A score of 51 to 60 is appropriate where there are "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. Id.   

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.2. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran is presumed to be seeking the maximum possible rating. AB v. Brown, 6 Vet. App. 35 (1993). When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. 

The Veteran has been afforded several psychiatric examinations. During a May 2012 VA psychiatric evaluation, the Veteran endorsed chronic symptoms of anxious arousal, anger and irritability, depression, defensive avoidance, intrusive experiences, dissociation, sexual concerns, tension reduction behaviors, an impaired self-reference.  He also reported intermittent thoughts of suicide and that he had problems with irritability and moodiness every day. He also reported that he still had nightmares and experienced extreme anxiety at certain times. 

The examiner reported that the Veteran experienced recurrent and distressing recollections of his in service stressor including images, thoughts or perceptions and recurrent distressing dreams of the events. He also experienced intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event. 

The Veteran attempted to avoid thoughts, feelings or conversations associated with the trauma. He also made efforts to avoid activities places or people that arouse recollections of the trauma, and experienced feelings of detachment or estrangement from others. Further, the Veteran showed symptoms of increased arousal indicated by difficulty falling or staying asleep, irritability or outbursts of anger, and difficulty concentrating. The Veteran experienced these symptoms more than once a month. The examiner found that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupations, or other important areas of functioning. 

Additional PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and daily moodiness and irritability.  The examiner opined that the Veteran's reported symptoms of PTSD have been persistent without any periods of remission since his military service. 

The Veteran was afforded a VA examination in October 2012. The examiner found that the Veteran's PTSD symptoms caused occupational and social impairment and noted that the Veteran experienced illusions, hallucinations, and dissociative flashbacks.

The Veteran stated that there were no changes to his symptoms since the May 2012 examination but reported that he remained on Quetiapine, which he takes at night. While this medication had helped, the Veteran reported that the effect was wearing off. He reported that he still falls asleep but frequently was awakened in the night in a state of distress and felt the need to hide. He reported, "I feel threated and I don't know what to do." He reports that he has nightmares of his war experience every night. He also reported flashbacks while he is awake and believed he sees Koreans coming after him. His flashbacks varied in frequency from weekly to monthly and seemed to be aggravated by external stressors. The Veteran also indicated that he did not have any friends with whom he socialized.

The manifestations of the Veteran's PTSD were mostly the same as the May 2012 examination but the Veteran also showed additional symptoms including feelings of recurrence of the traumatic event, a sense of reliving the experience, illusions, hallucinations and dissociative flashback episodes, including those that occur on awakening or when intoxicated. The Veteran also exhibited a sense of foreshortened future. The Veteran showed hypervigilance and exaggerated startle response. 

Consistent with a 70 percent rating, the examiner found that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupations, or other important areas of functioning. The Veteran's symptoms also included suspiciousness and mild memory loss. The Veteran reported that his PTSD symptoms make it difficult for him to work, as he is unable to concentrate or remember new things. 

The Veteran was afforded his most recent VA Examination in April 2016. The Veteran denied suicidal and homicidal ideation, intent and planning and the examiner noted no observable impairment in attention, concentration, or memory. 

The JMR pointed to reports of intermittent suicidal ideation at the May 2012 VA examination and a December 2015 private medical record noting that the Veteran had frequent vague suicidal thoughts.  It also pointed out that there had been reports that the Veteran had not friends with whom he socialized, reported flashbacks and had illusions, hallucinations and dissociative flashbacks.

After the Board's September 2016 decision, the Court issued its decision in Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  There the Court held that VA generally considered suicidal ideation to be indicative of a 70 percent disability and constant risk of self harm to be indicative of a 100 percent rating.  


Despite the April 2016 examination report, the evidence shows that the Veterans PTSD symptoms have been manifested by occupational and social impairment with deficiency in most areas of his life.  Such deficiency is a result of frequent nightmares, bouts of depression and irritability, difficulty sleeping, and suicidal ideation, thus a rating of 70 percent from May 10, 2012 for PTSD, but no higher, is warranted. 

The criteria for a higher 100 percent rating since May 10, 2012 have not been shown. The evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. The Veteran reported occasional strain in his marital and familial relationships but indicated that he typically got along well with others. He reported that he was able to maintain his personal hygiene and the evidence shows no indication that his speech was intermittently illogical, obscure, or irrelevant.

The Veteran's PTSD symptoms more nearly proximate the degree of occupational and social impairment contemplated by a 70 percent schedular rating for the period from May 10, 2012. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

TDIU

TDIU is an element of the PTSD rating issue currently before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is awarded where a veteran's service connected disabilities are rated less than total, but preclude gainful employment consistent with the veteran's education and experience.  38 C.F.R. § 4.16.  That regulation provides that the award of TDIU will be made for such veterans who have service connected disabilities rated at a combined 70 percent rating with one disability rated at least 40 percent disabling.

The Veteran's combined rating has been 90 percent (with rounding) at all times since May 10, 2012.  38 C.F.R. § 4.25 (2017).  He has thus met the percentage requirements for TDIU.

In December 2017, the Veteran's representative submitted a vocational assessment from a vocational expert.  The expert reviewed the Veterans records in detail and concluded that the combined effects of the service connected disabilities would prevent the Veteran from maintaining gainful employment.  VA examiners had previously provided opinions noting that the service connected disabilities limited, but did not preclude gainful employment.  At times the Veteran has been noted to be self-employed.  The evidence at this point is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, TDIU is granted as part of the adjudication of the appropriate rating for PTSD under Rice.

Pursuant to 38 U.S.C. § 1114(s), SMC is payable at the housebound rate when a veteran has a service-connected disability rated as 100 percent disabling, and (1) has additional service-connected disability or disabilities independently ratable at 60% or more, or, (2) is permanently housebound because of a service-connected disability or disabilities. See also 38 C.F.R. § 3.350(i) (2015). An award of TDIU, if it based upon a single service-connected disability, is sufficient to satisfy the section 1114(s) requirement of a service-connected disability rated as 100% disabling. Bradley v. Peake, 22 Vet. App. 280, 293 (2008); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2010) ("[A TDIU rating] that is based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of 'a service-connected disability' because that requirement must be met by a single disability.").  The vocational assessment furnished by the Veteran's representative indicates that it is the combination of service connected disabilities that render the Veteran unemployable and there is no opinion that he is rendered unemployable by virtue of a single service connected disability.  He, therefore, does not have a single disability rated total; and does not meet the percentage criteria for SMC at the housebound rate.


ORDER

A rating of 70 percent for PTSD, effective May 10, 2012, is granted.

TDIU, effective May 10, 2012, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


